Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL AND DISPLAY DEVICE WITH DUAL SUBSTRATES.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang [US PGPUB 20210225209].

Regarding claim 1, Wang teaches a display panel, comprising:
a substrate (10, Para 53, Fig. 1);
a driving circuit layer (20/30, Para 59, wherein the flexible substrate 30 has plurality of driving chip) attached to the substrate and comprising a driving circuit (Para 59), wherein the driving circuit comprises a first portion (201, Fig. 1), a second portion (202, Fig. 1), and a connecting portion (303 including an edge portion contacting part of 201 and 202, Fig. 1) connecting the first portion and the second portion (Fig. 1), the first 
a light-emitting layer (40, Para 35) disposed on a surface of the first portion away from the substrate and connected to the first portion (Fig. 1); and
a packaging layer (50, Para 35) disposed on a surface of the light-emitting layer away from the first portion (Fig. 1);
wherein a projection region of the second portion on the substrate is located in a projection region of the first portion on the substrate (Fig. 1).


Claims 1-3, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. [US PGPUB 20190275411] (hereinafter Jeon).

Regarding claim 1, Jeon teaches a display panel comprising:
a substrate (121/125, Para 73, Fig. 3);
a driving circuit layer (51/60/100 or 100, Para 68) attached to the substrate and comprising a driving circuit (Para 67 –wherein in 51 is a flexible printed circuit board and layer 100 comprises circuit controlling light emitting unit (Para 56)), wherein the driving circuit comprises a first portion (SR, Fig. 3), a second portion (MR, Fig. 2), and a connecting portion (BR1, Fig. 3) connecting the first portion and the second portion (Fig. 3), the first portion is disposed on a surface of the substrate (Fig. 1), and the second portion is disposed on a surface of the substrate away from the first portion (Fig. 3);
a light-emitting layer (Para 56) disposed on a surface of the first portion away from the substrate and connected to the first portion (Fig. 3); and
a packaging layer (110, Para 84) disposed on a surface of the light-emitting layer away from the first portion (Fig. 3);


Regarding claim 2, Jeon teaches a display panel wherein the substrate comprises a first substrate (125, Para 73), a second substrate (121, Para 73), and an optical adhesive (124, Para 72) disposed between the first substrate and the second substrate (Fig. 3), the first portion is disposed on a surface of the first substrate away from the second substrate, and the second portion is disposed on a surface of the second substrate away from the first substrate (Fig. 3).

Regarding claim 3, Jeon teaches a display panel wherein a size of the first substrate is same as a size of the second substrate (in the region in which the overlap in the DPA region, Fig. 3).

Regarding claim 11, Jeon teaches a display device, comprising: 
a display panel comprising a substrate (121/125, Para 73, Fig. 3), a driving circuit layer (100 which comprises circuit controlling light emitting unit Para 56), a light- emitting layer (Para 56), and a packaging layer (110, Para 84), wherein the driving circuit layer is 24 / 33attached to the substrate (Fig. 3) and comprises a driving circuit (Para 56), the driving circuit comprises a first portion (SR, Fig. 3), a second portion (MR, Fig. 3), and a connecting portion (BR1, Fig. 3) connecting the first portion and the second portion (Fig. 3), the first portion is disposed on a surface of the substrate (Fig. 3), the second portion is disposed on a surface of the substrate away from the first portion (Fig. 3), the light-emitting layer is disposed on a surface of the first portion away from the substrate (Para 56) and is connected to the first portion (Para 56), the packaging layer is disposed on a surface of the light-emitting layer away from the first portion (Fig. 3), and a projection 
a flip-chip film (60, Para 68) connected to the second portion (Para 68, Fig. 3). 

Regarding claim 13, Jeon teaches a display device wherein the substrate comprises a first substrate (125, Para 73), a second substrate (121, Para 763), and an optical adhesive (124, Para 72) disposed between the first substrate and the second substrate, the first portion is disposed on a surface of the first substrate away from the second substrate, and the second portion is disposed on a surface of the second substrate away from the first substrate (Fig. 3).  

Regarding claim 14, Jeon teaches a display device wherein a size of the first substrate is same as a size of the second substrate ((in the region in which the overlap in the DPA region, Fig. 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park et al. [US PGPUB 20070053628] (hereinafter Park).

Regarding claim 11, Wang teaches a display device, comprising: 
a display panel comprising a substrate (10, Para 53), a driving circuit layer (20/30, Para 59, wherein the flexible substrate 30 has plurality of driving chip), a light- emitting layer (40, Para 35), and a packaging layer (50, Para 35), wherein the driving circuit layer is 24 / 33attached to the substrate (Fig. 1) and comprises a driving circuit (Para 59), the driving circuit comprises a first portion (201, Fig. 1), a second portion (202, Fig. 1), and a connecting portion (30, Fig. 1) connecting the first portion and the second portion (Fig. 1), the first portion is disposed on a surface of the substrate (Fig. 1), the second portion is disposed on a surface of the substrate away from the first portion (Fig. 1), the light-emitting layer is disposed on a surface of the first portion away from the substrate (Fig. 1) and is connected to the first portion (Fig. 1), the packaging layer is disposed on a surface of the light-emitting layer away from the first portion, and a projection region of the second portion on the substrate is located in a projection region of the first portion on the substrate (Fig. 1).
Wang does not specifically disclose a flip-chip film connected to the second portion. 
However it is noted that Wang teaches that the flexible substrate includes plurality of driving chip bonding regions at the second portion (Para 59).
Referring to the invention of Park, Park teaches adding a driving circuit 210 to a flexible substrate through a flip-chip bonding process (Para 75).
In view of such teaching by Park, it would have been obvious to a person having ordinary skills in the art to have the device of Wang comprises the teachings of 

Regarding claim 12, Wang teaches a display device wherein the second portion comprises a metal wire and a connecting terminal, and the flip-chip film is connected to the connecting terminal (wherein the second portion will inherently comprises a metal wire and a connecting terminal, where the flip-chip film will connect to the connecting terminal and the metal wire will run from the connecting terminal to other parts of the device).  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kwon et al. [US PGPUB 20180062094] (hereinafter Kwon).

Regarding claim 7, Wang teaches a display panel wherein the second portion of the driving circuit (Para 59) disposed on a lower side of the substrate, the substrate comprises an upper side surface, a lower side surface, a left side surface, and a right side surface, and the connecting portion is disposed on the lower side surface of the substrate (Fig. 1).  
Wang does not specifically teach that the driving circuit comprises an electrostatic protection circuit.
Referring to Kwon’s invention, Kwon teaches driving circuit comprising various circuitry to include electrostatic protection circuit (Para 4).
In view of such teaching by Kwon, it would have been obvious to a person having ordinary skills in the art to have the device of Wang comprises the teachings of Kwon based on the rationale of combing prior art teachings to yield predictable result (MPEP 2143) such as preventing damage in a device due to static electricity.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Kwon.

Regarding claim 17, Wang teaches a display device wherein the second portion of the driving circuit (Para 59) disposed on a lower side of the substrate, the substrate comprises an upper side surface, a lower side surface, a left side surface, and a right side surface, and the connecting portion is disposed on the lower side surface of the substrate (Fig. 1).  
The modified device of Wang does not specifically teach that the driving circuit comprises an electrostatic protection circuit.
Referring to Kwon’s invention, Kwon teaches driving circuit comprising various circuitry to include electrostatic protection circuit (Para 4).
In view of such teaching by Kwon, it would have been obvious to a person having ordinary skills in the art to have the modified device of Wang comprises the teachings of Kwon based on the rationale of combing prior art teachings to yield predictable result (MPEP 2143) such as preventing damage in a device due to static electricity.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Yang et al.  [US PGPUB 20140111559] (hereinafter Yang).

Regarding claim 9, Jeon teaches a display panel, wherein the light-emitting layer comprises mini light-emitting diode (LED) chips (Para 51; where mini is understood as small; thus in Jeon’s instate micro LED).
Jeon does not specifically teach that the mini LED chips comprise a red mini LED chip, a green mini LED chip, and a blue mini LED chip.
Referring to the invention of Yang, Yang teaches the light emitting chips implement in the display device, wherein the chip include red, blue and green LED chips (Para 38, Fig. 1B).
In view of such teaching by Yang, it would have been obvious to a person having ordinary skills in the art to have the device of Jeon comprise the teachings of Yang based on the rationale of using known technique/structure to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 19, Jeon teaches a display device, wherein the light-emitting layer comprises mini light-emitting diode (LED) chips (Para 51; where mini is understood as small; thus in Jeon’s instate micro LED).
Jeon does not specifically teach that the mini LED chips comprise a red mini LED chip, a green mini LED chip, and a blue mini LED chip.
Referring to the invention of Yang, Yang teaches the light emitting chips implement in the display device, wherein the chip include red, blue and green LED chips (Para 38, Fig. 1B).
In view of such teaching by Yang, it would have been obvious to a person having ordinary skills in the art to have the device of Jeon comprise the teachings of Yang based on the rationale of using known technique/structure to improve similar devices (methods, or products) in the same way (MPEP 2143).


Allowable Subject Matter
Claims 4-6, 8, 10, 15-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819